DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Benson et al.
	There is disclosed in Kramer a beverage infusion system comprising: a volume of alcoholic beverage 101, 501; a beverage container 100, 500; a volume of beverage flavoring; a mesh container 600; and a lid 102, 602 for the container; wherein the beverage infusion system comprises the beverage container removably containing the volume of alcoholic beverage and the mesh container containing the volume of beverage flavoring; and wherein the mesh container containing the volume of beverage flavoring is immersed into the volume of alcoholic beverage held in the beverage container.
	Benson discloses, in a beverage infusion system, a volume of  decarboxylated solid THC and CBD from marijuana located within a mesh container 106 (col. 4, ln. 53), wherein the cannabinoids of the product are absorbed by a volume of a beverage liquid.
	It would have been obvious to one skilled in the art to substitute the beverage flavoring of Kramer with the marijuana product taught in Benson, in order to infuse the alcoholic beverage with cannabinoids which can have a medicinal function.
	In regards to the recitation of “ethanol-soluble cannabinoid oils”, it is known in the art that decarboxylated solid THC and CBD contains cannabinoid oils. It is further known that cannabinoid oils are soluble in ethanol. 
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Benson et al as applied to claims above, and further in view of Rosenthal et al.
	Rosenthal discloses that it is known in the art to infuse an alcoholic beverage such as vodka, tequila, rum, gin whisky and brandy (para. 0037) with a cannabinoid.
	It would have been obvious to one skilled in the art to substitute the alcoholic beverage of Kramer, as modified by Benson, with the alcoholic beverages taught in Rosenthal, in order to provide an alternative cannabinoid infused beverage.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Benson et al. as applied to claims above, and further in view of Montgomery et al.
	Montgomery discloses that it is known in the art to infuse an alcoholic beverage such as Ethanol with a cannabinoid.
	 It would have been obvious to one skilled in the art to substitute the alcoholic beverage of Kramer, as modified by Benson, with the alcoholic beverage taught in Montgomery, in order to provide an alternative cannabinoid infused beverage.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Benson et al. and Montgomery et al..
	Kramer, as discussed above, discloses all of the claimed subject matter except a volume of marijuana and Ethanol as an alcoholic beverage to be infused.
	Benson, as discussed above, discloses that it is known in the art to make use of a mesh container, having decarboxylated solid THC and CBD contained therein, as an infusion means for a beverage liquid.
	Montgomery, as discussed above, discloses that it is known in the art to use Ethanol as an alcoholic beverage to which is infused by a cannabinoid substance.
	It would have been obvious to one skilled in the art to substitute the beverage flavoring of Kramer with the marijuana product taught in Benson, in order to infuse the alcoholic beverage with cannabinoids which can have a medicinal function.
It would have been obvious to one skilled in the art to substitute the alcoholic beverage of Kramer with the alcoholic beverage taught in Montgomery, in order to provide an alternative cannabinoid infused beverage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art reference to Byun et al. is cited for its disclosure of an apparatus for infusing alcoholic beverages with THC and CBD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761